DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Purdy et al. U.S. Publication No. (20070083995 A1) in view of Davis et al. U.S. Patent No. (5,288,286).
With respect to claim 1, Purdy et al. discloses in (fig.3) a system comprising: a first cell (11) having an outer bladder (14) and [0057], the outer bladder defining a first internal pocket (shown in fig.1) containing a plurality of first granular particulates or polystyrene beads (17) and [0057], wherein the first cell (11) is configured to maintain a first negative internal pressure relative to an area external to the outer bladder; in [0056] Purdy et al. discloses composition is made of a viscosity that will allow it to contour but not collapse under the weight of the body 
Purdy et al. substantially discloses the invention as claimed except (1) the outer bladder is impermeable and (2), wherein the first valve extends from the first cell and through the outer bladder, and wherein the first valve is configured to provide fluid flow into and from the first cell to adjust the first negative internal pressure.  
Purdy et al. however, teaches in an alternative embodiment to (fig.4) an outer bladder (54) that is washable and waterproof and flexible enough to allow for molding at different positions. Outer bladder 54 can be air tight [0072].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the outer bladder as set forth in (fig.3) by forming the bladder of an air impermeable material which would render the bladder waterproof as well as air impermeable.
In addition, Davis et al. teaches an adjustable pressure cast for orthopedic leg injuries is disclosed which has a plurality of inflatable, adjustable pressure air chambers contained within a resilient outer support casing which may easily be installed around a patient's lower extremity to control tissue edema and minor undisplaced fractures, acute sprains, and ruptures of supporting ligaments (abstract).  Davis et al. further teaches a third set of air chambers 60 for cushioning for cushioning the bottom of the foot of a patient. The third set of air chambers 60 includes a first foot air chamber 62, a second foot air chamber 64, a third foot air chamber 66, a fourth foot air chamber 68, and a fifth foot air chamber 70 ([Col.8], lines 22-33) and extending approximately two inches behind the rear edge of the first foot air chamber 62 is an air fill valve 80 which is for use in filling the foot air chambers 62, 64, 66, 68, and 70. ([Col.8], lines 57-65).  As shown in 
In view of the teachings of Davis et al., it would have been obvious to one of ordinary skill in the before the effective filing date of the invention to modify the length of the valve of Purdy et al. by incorporating a valve that extends from the first cell and through the outer bladder while providing fluid flow into and from the first cell to adjust the first negative internal pressure.
With respect to claim 2, the combination of Purdy et al./Davis et al. substantially discloses the invention as claimed.  Purdy et al. further discloses a second cell (12, fig.3) having an outer bladder (17), the outer bladder (14) defining a second internal pocket containing a plurality of second granular particulates or beads [0065], wherein the second cell (12) is configured to maintain a second negative internal pressure relative to an area external to the outer bladder; and a second valve (18) in fluid communication with the second cell  and the area external to the outer bladder.
Purdy et al. substantially discloses the invention as claimed except the second valve extends from the second cell and through the outer bladder, and wherein the second valve is configured to provide fluid flow into and from the second cell to adjust the second negative internal pressure.
Davis et al. teaches an adjustable pressure cast for orthopedic leg injuries is disclosed which has a plurality of inflatable, adjustable pressure air chambers contained within a resilient outer support casing which may easily be installed around a patient's lower extremity to control tissue edema and minor undisplaced fractures, acute sprains, and ruptures of supporting ligaments (abstract).  Davis et al. further teaches a third set of air chambers 60 for cushioning for 
In view of the teachings of Davis et al., it would have been obvious to one of ordinary skill in the before the effective filing date of the invention to modify the length of the valve of Purdy et al. by incorporating a valve that extends from the second cell and through the outer bladder while providing fluid flow into and from the second cell to adjust the first negative internal pressure.
With respect to claim 3, the combination of Purdy et al./Davis et al. substantially discloses the invention as claimed.  Purdy et al. further discloses the first internal pocket comprises a plurality of second granular particulates or polystyrene beads (17) and [0057] except the plurality of first granular particulates are a different material than the plurality of second granular particulates.  
Purdy et al. however, teaches in an alternative embodiment drawn to (fig.13) bladders used for gross contouring. Bladder 200 comprises housing 201. Housing 201 is formed of a non-breathable material, such as urethane, providing a loose fit around containers 202. Containers 202 are filled with beads 17 and/or open cell foam 19 [0102].
In view of the teachings of the alternative embodiment of Purdy et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to 
With respect to claim 4, the combination of Purdy et al./Davis et al. substantially discloses the invention as claimed except the plurality of first granular particulates are a different material than the plurality of second granular particulates.  
Purdy et al. however, teaches in an alternative embodiment drawn to (fig.13) bladders used for gross contouring. Bladder 200 comprises housing 201. Housing 201 is formed of a non-breathable material, such as urethane, providing a loose fit around containers 202. Containers 202 are filled with beads 17 and/or open cell foam 19 [0102].
In view of the teachings of the alternative embodiment of Purdy et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the first internal pocket by incorporating a first granular particulates that are a different material than the plurality of second granular particulates in order for adjusting the rigidity of the bladder.
With respect to claim 5, the combination of Purdy et al./Davis et al. substantially discloses the invention as claimed except the plurality of first granular particulates comprise a different geometry than the plurality of second granular particulates.  
Purdy et al. however, teaches in an alternative embodiment drawn to (fig.13) bladders used for gross contouring. Bladder 200 comprises housing 201. Housing 201 is formed of a non-breathable material, such as urethane, providing a loose fit around containers 202. Containers 202 are filled with beads 17 and/or open cell foam 19 [0102].  Note: the beads and open foam would have variant sizes, shapes, positions angles and dimensions.

With respect to claim 6, the combination of Purdy et al./Davis et al. substantially discloses the invention as claimed but did not explicitly teaches the first negative internal pressure is a different pressure than the second negative internal pressure.  
 Davis et al. however, teaches a pressure gauge (156, fig.8) and ([Col.11], lines 33-39) that is capable of customizing the pressure within the cells according to the prescribed therapy based on the general health condition of the user.
In view of the teachings of Davis et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Purdy et al. such that, the first negative internal pressure is a different pressure than the second negative internal pressure according to the prescribed therapy based on the general health condition of the user.
  With respect to claim 7, the combination of Purdy et al./Davis et al. substantially discloses the invention as claimed.  Purdy et al. further discloses the system forms part of an orthosis [0019].  
With respect to claim 8, the combination of Purdy et al./Davis et al. substantially discloses the invention as claimed.  Purdy et al. further discloses a fluid pump coupleable to the first valve [0075] except and a controller configured to operate the pump to adjust the first negative internal pressure to alter a stiffness of the first cell.  

In view of the teachings of Davis et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the pump of Purdy et al. by incorporating a controller configured to operate the pump in order to adjust the rigidity of the cell and/or bladder.
With respect to claim 9, the combination of Purdy et al./Davis et al. substantially discloses the invention as claimed.  Purdy et al. further discloses a fluid pump coupleable to the first and second  valves [0075] except a controller configured to operate the pump to adjust the 
Davis et al. however, teaches a three sets of air chambers each have an air fill valve, as stated above. A bulb-type pump member may be used together with a pressure gauge and a segment of tubing having a connector on the distal end thereof to fill each set of the air chambers to a desired pressure level. In an alternate embodiment, an electric pump may be used instead to fill the three sets of air chambers. Such an electric pump may have a built-in electronic pressure gauge, as well as a printer to record the pressures in the three sets of air chambers ([Col.4], lines 61-68) and ([Col.5], lines 1-2).  As shown in FIG. 8, the bulb-type pump member 150 may be used to fill the first set of air chambers 20 (or the alternate first set of air chambers 90), the second set of air chambers 40, and the third set of air chambers 60. The bulb-type pump member 150 has a valve 152 which may be used to release pressure from the first set of air chambers 20 (or the alternate first set of air chambers 90), the second set of air chambers 40, and the third set of air chambers 60. Located at the base of the valve 152 is a male connector 154. A pressure gauge 156 is used to indicate the pressure in the first set of air chambers 20 (or the alternate first set of air chambers 90), the second set of air chambers 40, and the third set of air chambers 60. The pressure gauge 156 has a female connector 158 located on one side thereof and a male connector 160 located on the other side thereof ([Col.11], lines 23-39). 
In view of the teachings of Davis et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the pump of Purdy et al. by incorporating a controller configured to operate the pump in order to adjust the rigidity of the second cell and/or bladder.
regarding the method step claimed, to the extent that the prior art apparatus meets the structural limitations of the apparatus as claimed (see rejection to claim 1), it will inherently perform the method steps as claimed. Furthermore, it has been held that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of anticipation has been established.  In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986) and In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); (under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device) see MPEP 2112.01(1), as such, the combination of Purdy et al./Davis et al. teaches a method comprising: providing a user-orthosis interface, the interface comprising: a first cell having an air impermeable outer bladder, the first cell containing a plurality of first granular particulates; and a first valve in fluid communication with the first cell and an area external to the outer bladder, the first valve extending from the first cell and through the outer bladder, and wherein the first valve is configured to provide fluid flow into and from the first cell; providing a pressure controller configured to attach to the first valve and provide fluid into and remove fluid from the first cell to adjust a first internal pressure of the first cell; removing fluid, via the pressure controller, from the first cell to decrease the first internal pressure; causing the plurality of first granular particulates to compact with each other to increase a stiffness of the first cell.  
With respect to claim 11, regarding the method step claimed, to the extent that the prior art apparatus meets the structural limitations of the apparatus as claimed (see rejection to claim 2), it will inherently perform the method steps as claimed. Furthermore, it has been held that where the claimed and prior art products are identical or substantially identical in structure or composition, In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986) and In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); (under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device) see MPEP 2112.01(1), as such, the combination of Purdy et al./Davis et al. teaches the interface further comprises: a second cell having an air impermeable outer bladder, the second cell containing a plurality of second granular particulates; and a second valve in fluid communication with the second cell and an area external to the outer bladder, the second valve extending from the second cell and through the outer bladder, and wherein the second valve is configured to provide fluid flow into and from the second cell; wherein the pressure controller is further configured to attach to the second valve and provide fluid into and remove fluid from the second cell to adjust a second internal pressure of the second cell; the method further comprising: removing fluid, via the pressure controller, from the second cell to decrease the second internal pressure; causing the plurality of second granular particulates to compact with each other to increases a stiffness of the second cell.  
With respect to claim 12, the combination of Purdy et al./Davis et al. did not explicitly teaches the stiffness of the first cell is greater than the stiffness of the second cell.  Davis et al. however, teaches a pressure gauge (156, fig.8) and ([Col.11], lines 33-39) that is capable of customizing the pressure within the cells according to the prescribed therapy based on the general health condition of the user.
In view of the teachings of Davis et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Purdy et 
With respect to claim 13, the combination of Purdy et al./Davis et al. substantially discloses the invention as claimed except the plurality of first granular particulates are a different material than the plurality of second granular particulates.  
Purdy et al. however, teaches in an alternative embodiment drawn to (fig.13) bladders used for gross contouring. Bladder 200 comprises housing 201. Housing 201 is formed of a non-breathable material, such as urethane, providing a loose fit around containers 202. Containers 202 are filled with beads 17 and/or open cell foam 19 [0102].
In view of the teachings of the alternative embodiment of Purdy et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the first internal pocket by incorporating granular particulates that are a different material than the plurality of second granular particulates in order for adjusting the rigidity of the bladder.
With respect to claim 14, the combination of Purdy et al./Davis et al. substantially discloses the invention as claimed except the plurality of first granular particulates comprise a different geometry than the plurality of second granular particulates.  
Purdy et al. however, teaches in an alternative embodiment drawn to (fig.13) bladders used for gross contouring. Bladder 200 comprises housing 201. Housing 201 is formed of a non-breathable material, such as urethane, providing a loose fit around containers 202. Containers 202 are filled with beads 17 and/or open cell foam 19 [0102].  Note: the beads and open foam would have variant sizes, shapes, positions angles and dimensions.
In view of the teachings of the alternative embodiment of Purdy et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to 
With respect to claim 15, the combination of Purdy et al./Davis et al. substantially discloses the invention as claimed.  Purdy et al. further discloses the interface is part of an orthotic insole except, and wherein the orthotic insole is disposed within a shoe.  However, in [0010] and [0058] Purdy et al. discloses protection system 10 can be sized to fit around a limb, such as an arm or leg or a portion thereof, finger, toe, torso, occiput, face or neck. Therefore, the system can be customized as an orthotic insole for providing therapy to the foot of the user.
With respect to claim 17, regarding the method step claimed, to the extent that the prior art apparatus meets the structural limitations of the apparatus as claimed (see rejection to claim 1), it will inherently perform the method steps as claimed. Furthermore, it has been held that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of anticipation has been established.  In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986) and In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); (under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device) see MPEP 2112.01(1), as such, the combination of Purdy et al./Davis et al. teaches a  method comprising: a first cell having an air impermeable outer bladder, the outer bladder defining a first internal pocket containing a plurality of first granular particulates; and a first valve providing fluid communication between the first internal pocket and an area external to the first cell; providing a pressure controller coupleable to the first valve; removing fluid, via 0010] and [0058] Purdy et al. discloses protection system 10 can be sized to fit around a limb, such as an arm or leg or a portion thereof, finger, toe, torso, occiput, face or neck. Therefore, the system can be customized as an orthotic insole for providing therapy to the foot of the user.
With respect to claim 18, regarding the method step claimed, to the extent that the prior art apparatus meets the structural limitations of the apparatus as claimed (see rejection to claim 2), it will inherently perform the method steps as claimed. Furthermore, it has been held that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of anticipation has been established.  In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986) and In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); (under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device) see MPEP 2112.01(1), as such, the combination of Purdy et al./Davis et al. teaches the method of claim 17, wherein the orthotic insole further comprises: a second cell having an air impermeable outer bladder, the outer bladder defining a second internal pocket containing a plurality of second granular particulates; and a second valve providing fluid communication between the first internal pocket and an area external to the second cell; wherein the pressure controller is coupleable to the second valve; the method further comprising: removing fluid, via the pressure controller, from the second cell to decrease a second internal 
With respect to claim 19, the combination of Purdy et al./Davis et al. did not explicitly teaches the stiffness of the first cell is greater than the stiffness of the second cell.   Davis et al. however, teaches a pressure gauge (156, fig.8) and ([Col.11], lines 33-39) that is capable of customizing the pressure within the cells according to the prescribed therapy based on the general health condition of the user.
In view of the teachings of Davis et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Purdy et al. such that, the stiffness of the first cell is greater than the stiffness of the second cell according to the prescribed therapy based on the general health condition of the user.
With respect to claim 20, the combination of Purdy et al./Davis et al. substantially discloses the invention as claimed except the plurality of first granular particulates are a different material than the plurality of second granular particulates.  
Purdy et al. however, teaches in an alternative embodiment drawn to (fig.13) bladders used for gross contouring. Bladder 200 comprises housing 201. Housing 201 is formed of a non-breathable material, such as urethane, providing a loose fit around containers 202. Containers 202 are filled with beads 17 and/or open cell foam 19 [0102].
In view of the teachings of the alternative embodiment of Purdy et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the first internal pocket by incorporating a first granular particulates that are a different  in order for adjusting the rigidity of the bladder.

Claims 16 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Purdy et al./Davis et al. as applied to claims 11 and 17 above, and further in view of Grim et al. U.S. Patent No. (5,383,290).
With respect to claim 16, the combination of Purdy et al./Davis et al. substantially discloses the invention as claimed except the interface is part of an orthotic insole, wherein the orthotic insole is disposed within a shoe, wherein the shoe comprises a first end and a second end,28Attorney Docket No.: 011529.113283 (GTRC7338) wherein the first cell is proximate the first end of the shoe, and wherein the second cell is proximate the second end of the shoe.
Grim et al. however, teaches in an analogous art an orthotic insole (fig.2) disposed within a shoe (12), wherein the shoe comprises a first end (where element 14 is located in fig.1) and a second end (where element 2 is located in fig.1),28Attorney Docket No.: 011529.113283 (GTRC7338) wherein the first cell (18) is proximate the first end of the shoe, and wherein the second cell (18) is proximate the second end of the shoe.
In view of the teachings of Grim et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Purdy et al./Davis et al. by incorporating the orthotic insole is disposed within a shoe, wherein the shoe comprises a first end and a second end,28Attorney Docket No.: 011529.113283 (GTRC7338) wherein the first cell is proximate the first end of the shoe, and wherein the second cell is proximate the second end of the shoe in order to provide therapy to the sole of the user.
  With respect to claim 21, the combination of Purdy et al./Davis et al./Grim et al. substantially discloses the invention as claimed.  Grim et al. further teaches the orthotic insole 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OPHELIA ALTHEA HAWTHORNE whose telephone number is (571)270-3860.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on 5712703076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OPHELIA A HAWTHORNE/Primary Examiner, Art Unit 3786